Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Rebena Reg. No. 38584 on 03/18/2022. 

The title of the invention has been changed to the following: “SEARCH SYSTEM, METHOD, AND PROGRAM FOR RESTRICTING RESULTS BASED ON CONFLICTS”
   
The following claims have been amended as follows: 

1.	(Currently Amended): A search system for a reservable or purchasable item, the search system comprising at least one processor configured to:
execute an item search based on a first search condition input by a user to receive first search results;
display, as a viewed item, a first item that is selected by the user from among the first search results and viewed at a first time;

restrict, when a second item, which is selected by the user among second search results obtained based on a second search condition including a date or time of use, is reserved or purchased by the user at a second time, display of the viewed first item, previously displayed as the viewed item, of which use causes a conflict with reservation or purchase of the second item,  
wherein the at least one processor is further configured to determine the conflict based on content information on reservation content or purchase content of the second item and based on the first search condition, including a date or time of use, associated with the viewed first item, and
wherein the second search condition is satisfied by search results associated with a first geographic location and a second geographic location and a first future date and a second future date, the second geographic location and the second future date are associated with the second item and with the excluded viewed first item, and the excluded viewed first item is not useable in view of the second future date.

12.	(Currently Amended): A search method for a reservable or purchasable item, the search method comprising:
executing an item search based on a first search condition input by a user and receive first search results;
displaying, as a viewed item, a first item that is selected by the user from among the first search results and viewed at a first time;

restricting, when a second item, which is selected by the user among second search results obtained based on a second search condition including a date or time of use, is reserved or purchased by the user at a second time, display of the viewed first item, previously displayed as the viewed item, of which use causes a conflict with reservation or purchase of the second item,  
wherein the restricting comprises determining the conflict based on content information on reservation content or purchase content of the second item and based on the first search condition, including a date or time of use, associated with the viewed first item, and
wherein the second search condition is satisfied by search results associated with a first geographic location and a second geographic location and a first future date and a second future date, the second geographic location and the second future date are associated with the second item and with the excluded viewed first item, and the excluded viewed first item is not useable in view of the second future date.

13.	(Currently Amended): A non-transitory computer-readable information storage medium for storing a program for causing a computer to:
execute an item search based on a first search condition input by a user;
display, as a viewed item, a first item that is selected by the user from among search results and viewed at a first time;
record in a storage the viewed first item and the first search condition used in the item search of the first item in association with each other; and

wherein the program further causes the computer to determine the conflict based on content information on reservation content or purchase content of the second item and based on the first search condition, including a date or time of use, associated with the viewed first item, and
wherein the second search condition is satisfied by search results associated with a first geographic location and a second geographic location and a first future date and a second future date, the second geographic location and the second future date are associated with the second item and with the excluded viewed first item, and the excluded viewed first item is not useable in view of the second future date. 

17.  (Canceled):

The following is the examiners reasons for allowance:

In addition to the remarks filed 02/09/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12 and 13 when taken in the context of the claims as a whole.  Specifically, the combination of execute an item search based on a first search condition input by a user to receive first search results, display, as a viewed item, a first item that is selected by the user from among the first search results and viewed at a first time, record in a 
At best the prior arts of record, specifically, Hirai (US 20160335691 A1 hereinafter Hirai) teaches searches based on conditions such as category (see ¶59). Hirai further teaches recording searches with conditions (see Fig. 4, reference number 221a, 221b, ¶96-97). Davis et al. (US 10783460 B1 hereinafter Davis) teaches flight reservation (fist item) to restrict itinerary presented using dates (see Fig. 4 402 410 Col. 23 Ln. 11-19). Bradley; Andrew J. et al. (US 8396760 B1) teaches restricts previously viewed printer based on purchased laptop (date/time Col. 5 Ln. 31-54) Col. 8 Ln. 29-57)
 Newly cited art Wilkinson et al. (US 20120316985 A1) teaches identify pricing information for the user's prior purchases and limit recommendations to those objects whose price is no more than a maximum value above an average or highest of the user's prior purchase 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 13 as a whole.
Thus, claims 1, 12 and 13 are allowed over the prior art of record.
Claims 2-6, 8-11 and 14-15 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 02/09/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143